MEMORANDUM OPINION
BUSSEY, Presiding Judge:
This is an original proceeding in which petitioner, Jerry Lavon Borden, seeks his release from the State Penitentiary at McAlester, where he is currently confined by virtue of judgment and sentence rendered against him in the District Court of Oklahoma County, Case No. 30045. Response was duly filed on behalf of Ray Page, Warden of said institution, and this matter was set for oral argument on the 27th day of July, 1966. At said hearing the petitioner appeared in person and the Respondent was represented by Charles Owens, Assistant Attorney General.
We deem it unnecessary to deal at length with the contentions of petitioner, for it clearly appears that all the issues which petitioner now raises were in existence at the time the original appeal was perfected. Some of the issues now raised by petitioner were considered by the Court in Borden v. State, Okl.Cr., 407 P.2d 909. We have repeatedly held that:
“The Court of Criminal Appeals will not issue writ of habeas corpus where accused has appealed his judgment of conviction, the judgment is affirmed and questions raised in habeas corpus were in existence and known to petitioner at time of appeal, and were matters which properly should have been presented by appeal.”
Camplain v. State, Okl.Cr., 385 P.2d 296.
For the reasons above set forth the writ prayed for is denied. Writ denied.
NIXON and BRETT, JJ., concur.